John A. Fogleman, Justice, dissenting. I must disssent because the changes in the law between the decision in Gunnells v. Gunnells, 203 Ark. 632, 158 S.W. 2d 54 and the death of Byars is insignificant insofar as priorities and apportionment are concerned. The decision here is contrary to the decision in Gunnells and I do not see how they can be distinguished. The record was not extensively treated in Gunnells because the issues were stipulated, but the result is certain. The law was changed with reference to Ark. Stat. Ann. § 81-1315 at least once, since Gunnells was decided, by Initiated Act. Ark. Stat. Ann. § 81-1310 to which it was related by Initiated Act No. 4 of 1948, was changed once by legislative act in the interim. A reenactment of the same language would not change its construction. In view of the fact that most of the changes have been toward a liberalization of benefits, we should not say that the language of the 1939 act was inadvertently included or that it was intended to change the construction given it in Gunnells. If I felt that we were free to reconstrue the statutes, I could well agree with the result reached by the majority. But the language was construed by a court of rather eminent jurists and nothing has changed in the interim other than the personnel of the court.